DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. Applicant, once again, alleges that Seo fails to disclose superposing and integrating all of the foreground image, the background image and the target object area, however the applicant is respectfully reminded that, while it might be evident, by comparing the patented structure of Seo with the instant specification and drawings, that the claimed invention is different from the Prior Art made of record, that is not the test for patentability.  Rather, it is the language of the claims what defines the meets and bounds of the instant invention.  In this case, Seo discloses the controller 130 performs processing on all of the foreground image 910, the background image 920 and the target object area 940, to obtain a double exposure image (para. 138-140). The processing constitutes superposition and integration processing operation as recited in the claims.
Applicant further alleges that Kang also fails to disclose superposing and integrating all of the foreground image, the background image and the target object area, however the applicant, once again, is respectfully reminded that, while it might be evident, by comparing the patented structure of Kang with the instant specification and drawings, that the claimed invention is different .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US Pub. No. 2015/0304566).
Regarding claims 1-5, 7-13 and 15-16, Seo teaches a photographing method, applied to a terminal including a first camera device and a second camera device (para. 44), the method comprises:
controlling the first camera device and the second camera device to photograph simultaneously, when a photographing instruction for double exposure is received (para. 46);
acquiring a foreground image for a first target object according to material including the first target object photograph by the first camera device, and marking the first target in the 
acquiring a background image according to materials including a second target object photographed by the second camera device (Fig. 9, backside image 920);
performing a superposition and integration processing on all of the foreground image, the background image and the target object area, to obtain a double exposure image (para. 139-144);
wherein the first target object is automatically recognized and the target object area of the first object is marked, based on a recognition algorithm of the target object (para. 110), and a transparency of the target object area is decreased (para. 111);
wherein the first camera device is a front camera of the terminal, and the second camera is a rear camera of the terminal (para. 46) [claims 2, 10];
wherein the acquiring a foreground image for a first target object according to materials including the first target object photographed by the first camera device comprises:
performing a color enhancement processing on the materials including the first target object to obtain the foreground image for the first target object (para. 143) [claims 3, 11];
wherein the color enhancement processing comprises: increasing contrast and brightness (para. 143) [claims 4, 12];
wherein after acquiring the target object area corresponding to the first target object, the method further comprises: reducing transparency of the target object area (implicit step of the segmentation process) [claims 5, 13];
wherein the target object area is a face area (para. 139) [claims 7, 15];
wherein the photographing instruction for double exposure comprises one of a gesture operation command, a biometric operation command an a key triggering command, or a combination thereof (para. 49) [claim 8, 16].

	 a processor (implicit);
	 a memory for storing instruction executable by the processor (implicit); and wherein the processor is configured to perform operations of the photographing method.
	Regarding claim 19, Seo teaches a mobile terminal implementing the photographing method of claim 1, wherein the mobile terminal is configured to perform the superposition and integration processing one the foreground, the background and the target object area to obtain the double exposure image automatically without user intervention (para. 139-144).
Claim(s) 1, 6, 9, 14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (WO 2008/060031).
Regarding claims 1, 6, 9, 14 and 19-20, Kang teaches a photographing method, applied to a terminal including a first camera device and a second camera device, the method comprises:
controlling the first camera device and the second camera device to photograph simultaneously, when a photographing instruction for double exposure is received (Fig. 2, step 205);
acquiring a foreground image for a first target object according to material including the first target object photograph by the first camera device, and marking the first target in the foreground image to obtain a target object area corresponding to the first target object (Step 207);
acquiring a background image according to materials including a second target object photographed by the second camera device (Step 205);
performing a superposition and integration processing on all of the foreground image, the background image and the target object area, to obtain a double exposure image (Step 211);

wherein the acquiring a background image according to materials including a second target object photographed by the second camera device comprises: performing a color filtering processing on the materials including the second target object photographed by the second camera device (para. 70) [claims 6, 14]; and 
a liquid crystal display (LCD) or an organic light-emitting diode (OLED) display touch screen configured to receive the photographing instruction (para. 54) [claim 20].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852